DETAILED ACTION
Status of Claims
1.	As per the submission to the Office filed on 07/08/2022, the following represents the changes from the previous claims: Claims 1, 21, and 22 were amended. Claims 1-4 and 7-22 are presented for examination.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claims 10, 14, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 10 recites the limitations "the first end region of the lead line” in line 2 and “the second end region of the lead line" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
	b. Claim 14 recites the limitations “the first stop member” in line 2 and “the second stop member” in line 4. There is insufficient antecedent basis for these limitations in the claim as only a “first stop portion” and “second stop portion” were recited previously in claim 11.
	c. Claim 17 recites the limitation “the loop” in line 4. It is unclear if “the loop” is intended to refere to the “first loop” or the “second loop” recited previously in claim 11.
	
4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-4, 7, 9-15, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmensen (US Patent Publication 2009/0071417) in view of Simon (US 6,085,694).  
	a. Regarding claim 1, Simmensen teaches an animal leash assembly, comprising a connection member 60 having an opening and is configured to be coupled to an animal restraint 42 [half-ring 60 retains the leash 44 on the collar 42 [0060]]; a lead line 44 slidably positioned within the opening of the connection member 60 [leash 44 will slide relative to the collar 42 [0057]], wherein the lead line includes a first loop 56 and a second loop 58 on opposite sides of connection member 60 [a first loop 56, and a second loop 58 [0058]], a first stop portion 50 coupled to first loop 56 of lead line 44 and configured to prevent first loop 56 from sliding entirely through the opening of connection member 60 and a second stop portion 52 configured to prevent second loop 58 from sliding entirely through the opening of connection member 60 [half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]].
Simmensen does not specifically teach a first stop portion slidably coupled to the first loop of the lead line such that the first stop portion can slide around a length of the first loop. Simon teaches a first stop portion 30 [clip 30 prevents the strap 16 from falling through the slip ring 20 on collar 14, col. 5 lines 9-10] slidably coupled to first loop 32 of lead line 16 such that first stop portion 30 can slide around a length of first loop 32 [allow the clip 30 to be moved slidably along the strap 16 as shown by the arrows in FIGS. 1 and 2 to either shorten or lengthen the Size of handle loop 32, col. 5 lines 5-8] for the purpose of providing an animal leash with a stop portion slidably coupled to a handle loop of the lead line that can be moved slidably around a length of the loop to shorten or lengthen the handle loop.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen to include a first stop portion slidably coupled to the first loop of the lead line such that the first stop portion can slide around a length of the first loop as taught by Simon because doing so would have provided an animal leash with a stop portion slidably coupled to a handle loop of the lead line that can be moved slidably around a length of the loop to shorten or lengthen the handle loop. 
	Simmensen in view of Simon does not specifically teach a second stop portion slidably coupled along the second loop of the lead line such that the second stop portion can slide around a length of the second loop. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen in view of Simon to include a second stop portion slidably coupled along the second loop of the lead line such that the second stop portion can slide around a length of the second loop because doing so would have provided an additional stop portion slidably coupled to the second loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note in the combination of Simmensen and Simon the first stop portion can slide around a length of the first loop and a second stop portion can slide around a length of the second loop.
	b. Regarding claim 2, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 1 wherein first stop portion 50 is coupled to first loop 56 and second stop portion 52 is coupled to second loop 58. Simmensen in view of Simon does not specifically teach the first stop portion is removably coupled to the first loop and the second stop portion is removably coupled to the second loop.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen in view of Simon to include the first stop portion is removably coupled to the first loop and the second stop portion is removably coupled to the second loop because doing so would have provided for removing the stop portions from the loops for easy replacement and maintenance and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.
	c. Regarding claim 3, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 1 wherein lead line 44 includes first loop 56 configured for manual grasping and a second loop 58 [a first loop 56, and a second loop 58 [0058]] configured for manual grasping.
d. Regarding claim 4, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 3 wherein first loop 56 and second loop 58 are sized to slide entirely through the opening [half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]].
	e. Regarding claim 7, Simmensen in view of Simon teaches (references to Simmensen) wherein the opening has a maximum cross-sectional dimension, first stop portion 50 has at least one dimension greater than the maximum cross-sectional dimension of the opening and second stop portion 52 has at least one dimension greater than the maximum cross-sectional dimension of the opening [half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]].
f. Regarding claim 9, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 1 having a first handle coupled to first loop 56 of lead line 44 and a second handle coupled to second loop 58 of lead line 44 [the leash having handles at both ends, abstract].
g. Regarding claim 10, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 1 wherein first stop portion 50 is non-removably coupled to first end region of lead line 44 and wherein second stop portion 52 is non-removably coupled to second end region of lead line 44.
h. Regarding claim 11, Simmensen teaches a leash assembly, comprising a connection member 60 configured to be coupled to an animal restraint 42; a lead line 44 slidably coupled to the connection member [the leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]], wherein lead line 44 includes first loop 56 and second loop 58, wherein lead line 44 is movable from a first position in which first loop 56 is positioned proximate to connection member 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] to a second position in which second loop 58 is positioned proximate to connection member 60 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]] a first stop portion 50 and a second stop portion 52.
Simmensen does not specifically teach a first stop portion slidably coupled along a length of the first loop. Simon teaches a first stop portion 30 [clip 30 prevents the strap 16 from falling through the slip ring 20 on collar 14, col. 5 lines 9-10] slidably coupled along a length of first loop 32 [allow the clip 30 to be moved slidably along the strap 16 as shown by the arrows in FIGS. 1 and 2 to either shorten or lengthen the Size of handle loop 32, col. 5 lines 5-8] for the purpose of providing an animal leash with a stop portion slidably coupled to a handle loop of the lead line that can be moved slidably around a length of the loop to shorten or lengthen the handle loop.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen to include a first stop portion slidably coupled along a length of the first loop as taught by Simon because doing so would have provided an animal leash with a stop portion slidably coupled to a handle loop of the lead line that can be moved slidably around a length of the loop to shorten or lengthen the handle loop. 
Simmensen in view of Simon does not specifically teach a second stop portion slidably coupled along a length of the second loop. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen in view of Simon to include a second stop portion slidably coupled along a length of the second loop because doing so would have provided an additional stop portion slidably coupled to the second loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
i. Regarding claim 12, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 11 wherein first stop portion 50 is configured to prevent first loop 56 of lead line 44 from sliding entirely through connection member 60 and second stop portion 52 is configured to prevent second loop 58 of lead line 44 from sliding entirely through connection member 60 [half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]].
j. Regarding claim 13, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 11 wherein lead line 44 is attached to itself to form first loop 56 [loops 56 and 58 may be formed by any convenient means of attaching leash material to itself [0061]] and second loop 58 wherein first loop 56 is configured to be grasped by a handler in the first position, and second loop 58 is configured to be grasped by the handler in the second position [the leash having handles at both ends, abstract; the leash 44 may be held either by the first end 46 or by the second end 48 [0060]].
k. Regarding claim 14, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 13 wherein first stop member 50 is sized and shaped to prevent first loop 56 from sliding entirely through connection member 60 and second stop member 52 is sized and shaped to prevent second loop 58 from sliding entirely through connection member 60 [half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]].
l. Regarding claim 15, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 14 wherein first stop member 50 abuts connection member 60 in the first position [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] and second stop member 52 abuts connection member 60 in the second position [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]].
m. Regarding claim 17, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 11 having first loop 56 and connection member 60. Simmensen further teaches in the first position, first loop 56 of lead line 44 is positioned at least partially within connection member 60 and in the second position, loop 58 of lead line 44 is positioned at least partially within connection member 60 [a sliding range 55 which extends from location C-C to location D-D on the leash 44 and includes the first loop 56 and the second loop 58 of the leash 44 [0062] FIG. 4].
n. Regarding claim 18, Simmensen teaches a leash assembly comprising a lead line 44 having a first loop 56 and a second loop 58, wherein the first and second loops are configured to be grasped by a user [a first loop 56, and a second loop 58 [0058]]; coupling means 60 for coupling lead line 44 to an animal restraint 42 [half-ring 60 retains the leash 44 on the collar 42 [0060]], wherein lead line 44 is slidably coupled to coupling means 60 [leash 44 will slide relative to the collar 42 [0057]]; first stop means 50 for preventing first loop 56 of lead line 44 from disengaging coupling means 60 and second stop means 52 for preventing second loop 58 of lead line 44 from disengaging coupling means 60 [half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]]. 
Simmensen does not specifically teach the first stop means is slidably positioned along a length of the first loop. Simon teaches the first stop means 30 [clip 30 prevents the strap 16 from falling through the slip ring 20 on collar 14, col. 5 lines 9-10] is slidably positioned along a length of the first loop 32 [allow the clip 30 to be moved slidably along the strap 16 as shown by the arrows in FIGS. 1 and 2 to either shorten or lengthen the Size of handle loop 32, col. 5 lines 5-8] for the purpose of providing an animal leash with a stop portion slidably coupled to a handle loop of the lead line that can be moved slidably around a length of the loop to shorten or lengthen the handle loop.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen to include the first stop means slidably positioned along a length of the first loop as taught by Simon because doing so would have provided an animal leash with a stop portion slidably coupled to a handle loop of the lead line that can be moved slidably around a length of the loop to shorten or lengthen the handle loop.
Simmensen in view of Simon does not specifically teach the second stop means is slidably positioned along a length of the second loop. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen in view of Simon to include second stop means slidably positioned along a length of the second loop because doing so would have provided an additional stop portion slidably coupled to the second loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note in the combination of Simmensen and Simon the first stop portion can slide around a length of the first loop and a second stop portion can slide around a length of the second loop.
o. Regarding claim 19, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 18 wherein preventing first loop 56 of lead line 44 from disengaging coupling means 60 includes preventing first loop 56 from disengaging coupling means 60 when second loop 58 is pulled away from coupling means 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] and preventing second loop 58 from disengaging coupling means 60 includes preventing second loop 58 from disengaging coupling means 60 when first loop 58 is pulled away from coupling means 60 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]].
p. Regarding claim 20, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 18 wherein animal restraint 42 is an animal harness or animal collar [half-ring 60 retains the leash 44 on the collar 42 [0060]].
q. Regarding claim 21, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 1 wherein lead line 44 is attached to itself to form first loop 56 and second loop 58.
	r. Regarding claim 22, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 18 wherein lead line 44 is attached to itself to form first loop 56 and second loop 58.

7. 	Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmensen (US Patent Publication 2009/0071417) in view of Simon (US 6,085,694) as applied to claims 1 and 14 above, and further in view of Ring (US Patent Publication 2014/0130752).
a. Regarding claim 8, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 1 having first stop portion 50 and second stop portion 52. Simmensen in view of Simon does not specifically teach the first stop portion comprises a D-ring. Ring teaches first stop portion comprises D-ring 118 [ring 118, in at least one embodiment, may be positioned within the second loop 116 to engage a pet leash [0018] FIGS. 1-2] for the purpose of providing an animal restraining device with a D-ring positioned within a loop configured to engage the leash and allow a user to guide a pet.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen in view of Simon to include a first stop portion that comprises a D-ring as taught by Ring because doing so would have provided an animal restraining device with a D-ring positioned within a loop configured to engage the leash and allow a user to guide a pet. Please note in the combination of Simmensen, Simon, and Ring the first stop portion and second stop portion each comprise a D-ring.
b. Regarding claim 16, Simmensen in view of Simon teaches (references to Simmensen) the leash assembly of claim 14 having first stop portion 50 and second stop portion 52. Simmensen in view of Simon does not specifically teach the first stop member comprises a first D-ring that includes a first slot configured to slidably receive a portion of the first loop. Ring teaches the first stop member comprises a first D-ring 118 that includes a first slot configured to slidably receive a portion of the first loop 116 [ring 118, in at least one embodiment, may be positioned within the second loop 116 to engage a pet leash [0018] FIGS. 1-2] for the purpose of providing an animal restraining device with a D-ring positioned within a loop configured to engage the leash and allow a user to guide a pet.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash taught by Simmensen in view of Simon to include the first stop member that comprises a first D-ring that includes a first slot configured to slidably receive a portion of the first loop as taught by Ring because doing so would have provided an animal restraining device with a D-ring positioned within a loop configured to engage the leash and allow a user to guide a pet. Please note in the combination of Simmensen, Simon, and Ring the first stop portion and second stop portion each comprise D-rings that include slots configured to slidably receive portions of the first and second loops.

Response to Arguments
8.	Applicant’s arguments from the response filed on 07/08/2022, see pages 7-14, with respect to the rejection of claims 1, 11, and 18 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Simon (US 6,085,694).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/Examiner, Art Unit 3643